Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of growing a phototropic biomass by exposing the biomass to photosynthetic radiation, and supplying an aqueous mixture devoid of cells to the bioreactor by displacing out biomass from the reaction zone. Although elements of the claimed method are either known or obvious, the claims feature a limitation wherein the biomass growth rate must be at least 90% of the maximal growth rate of the phototrophic biomass. Based upon the Applicant’s Declaration, dated 1/28/2021, the Applicant indicates that the closest prior art used to reject the claims provides for a growth rate no higher than 80% of the maximal growth rate. When considering the Applicant’s Arguments, the Applicant indicates that there is no reasonable suggestion to exceed the 80% growth rate of the prior art, nor is there reasonable motivation found in the general knowledge of the ordinary artisan to exceed the growth rate provided in the prior art. Since there is no reasonable motivation to optimize the growth rate to exceed the levels explicitly or implicitly provided in the prior art, the instant method must be non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651